Citation Nr: 1628148	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  11-01 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for hypertension, to include as secondary to a service-connected lumbar spine disability or secondary to medications prescribed for the treatment of service-connected disabilities. 

3.  Entitlement to a rating in excess of 20 percent for incomplete paralysis of the left lower extremity.

4.  Entitlement to an initial rating in excess of 0 percent for gastrointestinal acid reflux prior to April 18, 2012, and in excess of 10 percent as of April 18, 2012.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran had active service from July 1979 to July 1987.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee that granted service connection for gastrointestinal acid reflux, assigned an initial 0 percent rating, and denied the service connection claims on appeal.

In addition, also on appeal is a January 2011 rating decision that granted a 10 percent rating for incomplete paralysis of the left lower extremity.  A July 2013 RO rating decision granted a higher 20 percent rating for incomplete paralysis of the left lower extremity.  However, as that increase does not represent a full grant of the benefits sought, the claim for increase remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

A July 2012 RO rating decision granted a higher 10 percent rating for gastrointestinal acid reflux, effective April 18, 2012.  However, as that award did not represent a total grant of benefits sought on appeal, the claim for a higher initial rating remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In November 2013, the Veteran and his spouse testified during a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In October 2014, the Board remanded the claims on appeal for further development.

In light of the association of additional records with the claims file and the performance of VA examinations, the Board finds that there has been substantial compliance with the prior remand instructions.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to an earlier effective date for the grant of service connection for incomplete paralysis of the left lower extremities was raised in October 2012 written correspondence from the Veteran.  The issue of entitlement to a clothing allowance was raised in February 2016 written correspondence from the Veteran.  Those issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


FINDINGS OF FACT

1.  The competent and credible evidence of record is in equipoise as to whether currently diagnosed bilateral hearing loss disability was incurred during active service.

2.  The competent and credible evidence of record is in equipoise as to whether currently diagnosed hypertension was aggravated beyond the natural progression of the disease secondary to a service-connected disability.

3.  Throughout the period of appeal, the Veteran's incomplete paralysis of the left lower extremity has been manifested by no more than objective observation of moderate, incomplete paralysis.

4.  Throughout the period of appeal, the Veteran's GERD has been manifested by periods of pain, nausea, and regurgitation; the GERD has not been manifested by considerable or severe impairment of health.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, a bilateral hearing loss disability was incurred during active duty.  38 U.S.C.A. §§ 1110, 1131, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2015).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for hypertension, aggravated by service-connected disabilities, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

3.  The criteria for a disability rating in excess of 20 percent for incomplete paralysis of the left lower extremity have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2015).

4.  The criteria have been met for a rating of 10 percent, but not higher, for GERD throughout the entire period of appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7346 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. The Board has an obligation to provide reasons and bases supporting a decision.  However, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (Board must address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated in January 2010 provided all necessary notification to the Veteran.

VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations, and VA and private health records.

VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  However, there is no reasons or bases requirement imposed on examiners.  Acevedo v. Shinseki, 25 Vet. App. 286 (2012).  Rather, a medical opinion is adequate when it is based on consideration of a Veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.  Ardison v. Brown, 6 Vet. App. 405 (1994); Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board finds that the VA examinations provided are adequate.

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.


Service Connection

In general, service connection may be granted for disability or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2015).

To establish a service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163(Fed. Cir. 2004).

A disability may be service connected if the evidence of record shows that the Veteran currently has a disability that was chronic in service or that was chronic as defined by regulation with continuity of symptomatology demonstrated after service.  38 C.F.R. § 3.303(a),(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A disability that is proximately due to or the result of a service connected disease or injury shall be service connected.  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2015).  Secondary service connection may also be established for a non-service connected disability, which is aggravated by a service-connected disability.  In that instance, the Veteran will be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2015); Allen v. Brown, 7 Vet. App. 439 (1995).

A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hearing Loss

Impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  The threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

A June 1983 service examination report shows pure tone thresholds, in decibels, of:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
10
10
10
10
5

A VA audiology record from November 2008 shows that the Veteran had sensorineural hearing loss in both ears, to varying degrees.  An uninterpreted audiogram was provided.  

A December 2009 letter from a private examiner shows that the Veteran was diagnosed with hearing loss in October 2008.

At the November 2013 hearing, the Veteran testified that hearing loss disability was a result of his duties as an aviation boson's mate during service when he was around aircraft and used headphones that were not properly insulated.  

On VA examination in April 2015, pure tone thresholds, in decibels, were:


HERTZ

500
1000
2000
3000
4000
RIGHT
55
65
70
75
80
LEFT
60
80
80
85
85

Speech discrimination scores were 92 percent for the right ear and 92 percent for the left ear.  A diagnosis of bilateral sensorineural hearing loss was given.  The examiner indicated that the Veteran's service entry and exit hearing evaluations found normal hearing in both ears.  The examiner noted that the Veteran was diagnosed with a hearing loss in October 2008, and he was subsequently fitted with hearing aids.  The examiner could not provide a medical opinion regarding the etiology of hearing loss without resorting to speculation.  It was noted that the Veteran reported that his hearing loss began around 1995 at which time his hearing seemed to be intermittent.  The Veteran reported being exposed to hazardous noise during service, to include aircraft engine noise, naval ship noise, and naval engine room noise.  The examiner reviewed the acoustic reflex levels obtained at the examination and noted that an individual with a severe hearing loss would not be expected to have acoustic reflex thresholds at the decibel levels the Veteran did.  The examiner felt that the Veteran's threshold responses at the examination were exaggerated.

The same examiner opined that the Veteran had tinnitus that was at least as likely as not caused by service noise exposure, as the Veteran reported consistent exposure to loud noise levels during service.  Service connection was subsequently granted for tinnitus based on that opinion.

As an initial matter, the April 2015 VA audiological findings support the conclusion that the Veteran has a bilateral hearing loss disability for VA compensation purposes, as he demonstrated an auditory threshold of 75 decibels for the right ear and 85 decibels for the left ear at 3000 Hertz.  38 C.F.R. § 3.385 (2015).

Therefore, the question to be decided in the present appeal is whether that hearing loss is associated with the Veteran's active duty.  With respect to whether the Veteran experienced an in-service disease or injury, he asserts that he was exposed to acoustic trauma through exposure to aircraft as an aviation boson's mate.  Significantly, the Veteran's service personnel records show that for his first period of active duty, the Veteran had a military occupational specialty of aviation boson's mate.  Based on that evidence, the circumstances of the Veteran's service would have exposed him to acoustic trauma during service.  Thus, the Board does not dispute that he likely experienced acoustic trauma during service.

With respect to whether there is a nexus or relationship between the current tinnitus and bilateral hearing loss disability and service, the Board acknowledges that the April 2015 VA examiner could not provide a medical opinion regarding the etiology of hearing loss without resorting to speculation.  an examiner must provide a rationale for saying that an opinion could not be provided without resort to speculation.  Jones v. Shinseki, 23 Vet.App. 382 (2010).

The Board has carefully reviewed the April 2015 opinion and finds that the examiner did supply a rationale for finding that it would be speculative to offer the opinion as requested.  Therefore, the Board finds the April 2015 VA examiner's report to be acceptable.  However, as it does not actually provide a firm opinion for or against the claim, it weighs neither in favor of nor against the Veteran's claim.

Further, it is important to note that the Veteran is competent to describe the circumstances surrounding his in-service noise exposure and to report difficulties hearing as that comes to him through his senses and requires only personal knowledge rather than medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (lay evidence does not lack credibility simply because it is unaccompanied by contemporaneous medical evidence).

The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).   However, lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, 6 Vet. App. at 469.  

The Veteran is competent to describe his in-service noise exposure and current difficulty hearing, and the Board finds that his assertions are credible.  The Board additionally finds it significant that service connection has already been granted for tinnitus on the basis of the April 2015 VA examination and the Veteran's service noise exposure.  After a review of the evidence of record as a whole, and in light of the foregoing, the Board is satisfied that the Veteran's current bilateral hearing loss disability cannot be disassociated from his in-service exposure to acoustic trauma.  Thus, the medical and lay evidence for the claim and the evidence against the claim are at least in equipoise and it is at least as likely as not that current hearing loss is related to acoustic trauma during service.

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for a bilateral hearing loss disability is warranted.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hypertension

The Veteran contends that he has hypertension that is related to service-connected disabilities, to include medications for the treatment of service-connected disabilities.  

The Veteran's service medical records contain numerous blood pressure readings.  In April 1980, the Veteran was treated for muscle strain/spasm with point tenderness.  His blood pressure was 130/96.  In May 1980, his blood pressure was 110/60.  In June 1980, his blood pressure was 106/64.  In August 1980, his blood pressure was 130/80.  In November 1982, his blood pressure was 134/60.  In June 1983, his blood pressure was 120/80.  Later in June 1983, at his separation and re-enlistment examination, his blood pressure was 120/72.  In August 1983, the Veteran was treated for costochondritis of chest wall, and his blood pressure was 124/52.  In October 1983, his blood pressure was 110/68.  In December 1983, his blood pressure was 120/54.  In February 1987, his blood pressure was 108/64.  In May 1987, his blood pressure was 120/78.

The VA treatment records show ongoing treatment for hypertension.  An August 2006 VA medical record notes that the Veteran's hypertension was elevated and could be in part due to pain.  

A December 2009 letter from a private examiner shows that the Veteran was initially seen in their clinic in March 2004 with clinical evidence of elevated blood pressure.

On VA examination in July 2015, it was noted that the Veteran received a diagnosis of hypertension in January 2003.  The service treatment records were reviewed.  The examiner opined that hypertension was not known to be caused by major depressive disorder, tinnitus, hiatal hernia, or deformities of the penis or the medications used to treat them.  However, the examiner also opined that the Veteran's hypertension was at least as likely as not aggravated beyond its natural progression by the Veteran's service-connected intervertebral disc syndrome and paralysis of the sciatic nerves.  The examiner noted that the Veteran always reported a pain level of nine to ten, and his blood pressure was usually elevated.  The examiner also noted that pain is known to elevate blood pressure and could make the Veteran's hypertension harder to control.  However, pain alone was less likely than not the cause of the Veteran's hypertension.  Although the Veteran's intervertebral disc syndrome and paralysis of the sciatic nerves at least as likely as not aggravated hypertension beyond its natural progression, the examiner could not determine a baseline level of severity based upon medical evidence.  The examiner specified that the medical evidence was not sufficient to support a determination of a baseline of severity.

In July 2015, the VA examiner provided an addendum in which noted that the Veteran was diagnosed with hypertension in 2003, almost 20 years after service.  The examiner commented that although the Veteran had one mildly elevated blood pressure reading associated with pain in 1980, he had multiple other blood pressure readings during service which were normal.  Therefore, it was less likely than not that the Veteran's current essential hypertension was related to the one mildly elevated blood pressure reading during active duty service.

The Veteran's treatment records show that he has received a diagnosis of hypertension.  The remaining question is whether that hypertension was caused or aggravated by service-connected disabilities, as the Veteran claims, or is otherwise related to service and complaints in service.

Only one medical examiner of record has addressed that question.  The July 2015 VA examiner opined that it was less likely than not that the Veteran's hypertension was related to active service.  However, that examiner also linked the Veteran's diagnosed hypertension to service-connected intervertebral disc syndrome and paralysis of the sciatic nerves.  The examiner discussed the relationship between pain and elevated blood pressure.

Taken as a whole, the Veteran's diagnosed hypertension cannot satisfactorily be disassociated from the service-connected service-connected intervertebral disc syndrome and paralysis of the sciatic nerves.  The Board finds that the evidence is, at the very least, in relative equipoise.  Therefore, the Board will resolve doubt in favor of the Veteran and grant the Veteran's claim.  The Board finds that the evidence shows that it is at least as likely as not that hypertension is aggravated beyond the natural progression of the disease by the service-connected service-connected intervertebral disc syndrome and paralysis of the sciatic nerves.

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for hypertension, aggravated by service-connected intervertebral disc syndrome and paralysis of the sciatic nerves, is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Increased Ratings

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015). 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

Incomplete Paralysis of the Left Lower Extremity

In this case, a 20 percent disability rating for incomplete paralysis of the left lower extremity has been assigned under Diagnostic Code 8520, for paralysis of the sciatic nerve.  Under that diagnostic code, a 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis, such that the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or, very rarely, lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).

On VA examination in May 2010, the Veteran reported experiencing a dull ache and numbness along the left thigh while sitting.  When standing, pain radiated down the legs.  The Veteran used a walker.  The examiner indicated that the Veteran was sensate in light touch from L2 to S2 dermatomes, but the Veteran reported a dull sensation throughout.  The examiner found that the Veteran experienced chronic neuropathic pain.  The examiner also indicated that paralysis and neuritis were absent.  Neuralgia was present.  

On VA examination in July 2012, the Veteran described experiencing left leg weakness which had resulted in falls.  He experienced spasms and numbness.  It was noted that the Veteran experienced severe constant pain, paresthesias and/or dysesthesias, and numbness in the left lower extremity.  No muscle atrophy was observed.  Sensory examination was decreased for the left lower leg and foot.  No trophic changes were evident.  The examiner indicated that the Veteran had mild incomplete paralysis of the left sciatic nerve.  The Veteran ambulated with a walker.  No other pertinent physical findings were indicated.  The Veteran remarked that the pain hindered his ability to perform work tasks.

On VA examination in February 2015, the examiner indicated that the Veteran had mild intermittent pain, paresthesias, and numbness in the left lower extremity.  Sensation testing for light touch was normal for most nerves but decreased for the left lower leg (L4/L5/S1).  No trophic changes were observed.  The examiner indicated that the Veteran had mild incomplete paralysis of the left sciatic nerve.

On VA examination in July 2015, the examiner noted the Veteran's complaints of worsening pain down the leg into the foot.  The examiner remarked that the Veteran experienced constant moderate pain and moderate paresthesias and/or dysesthesias in the left lower extremity.  Numbness was not reported.  No muscle atrophy was found.  Sensation testing for light touch was normal.  There were no trophic changes attributable to peripheral neuropathy.  The Veteran walked with a walker.  The examiner found mild incomplete paralysis of the left sciatic nerve.  No other pertinent physical findings or complications were observed.  

Considering the pertinent evidence in light of the legal authority, the Board finds that the criteria for any higher rating for a left lower extremity neurologic disability have not been met.

The medical evidence shows that the Veteran's service connected incomplete paralysis of the left lower extremity has caused disability comparable to no more than moderate incomplete paralysis of the sciatic nerve, manifested by moderate pain and sensory loss, but with no moderately severe loss of muscle mass, strength, or function attributed to this service-connected disability.  Notably, all of the medical examiners of record have specifically described the incomplete paralysis of the left lower extremity as mild.  Even with consideration of the Veteran's self-reported symptoms, at no time during the period on appeal has the incomplete paralysis of the left lower extremity been approximately moderately severe, as required for a rating in excess of 20 percent.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).

The Board also notes that when the involvement is wholly sensory in incomplete nerve paralysis, the rating should be for mild, or at worst, moderate.  38 C.F.R. § 4.124a (2015).  The evidence does not show trophic changes or other symptomatology that would take the Veteran's disability beyond moderate, which his required for a higher rating.

Here, there is no indication that the Veteran has had any medical training.  He has not claimed to have a degree in medicine.  He has not claimed to have taken or completed any courses in nursing or any other medical field, or to have any experience in the medical field.  Therefore, his statements are considered lay evidence.  He is competent to testify as to symptoms he is able to observe, and his statements regarding the pain that he experiences are considered competent evidence.  However, in this particular case, the Diagnostic Codes used to rate the Veteran's disability concerns a complex medical situation.  They concern differentiating between wholly sensory symptoms and the various objective indications of nerve paralysis.  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Thus, in this particular situation, to whatever extent the Veteran may assert that his symptoms are not wholly sensory or involve objective indications, that is not in accord with the examinations.  The Veteran's statements are not considered to be competent and, to the extent they are competent, are outweighed by the other evidence of record.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 20 percent for left lower extremity incomplete paralysis.  Therefore, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

GERD

The RO has rated the Veteran's GERD as analogous to a hiatal hernia under 38 C.F.R. § 4.114, Diagnostic Code 7346 (2015).  When an unlisted condition is encountered it is permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings, nor will ratings assigned to organic disease and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20 (2015).  The Board finds that Diagnostic Code 7346 best approximates with the anatomical localization and symptomatology of the Veteran's GERD and that this disability is best evaluated under this Diagnostic Code.

Under Diagnostic Code 7346, a 60 percent rating is warranted where there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptoms combinations productive of severe impairment of health.  A 30 percent rating is warranted where there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain productive of considerable impairment of health.  A 10 percent rating is warranted when two or more of the symptoms for the 30 percent rating are present with less severity.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2015).

On VA examination in February 2010, the Veteran complained of occasional epigastric pain brought on when reflux symptoms were intense.  Occasionally his reflux symptoms resulted in nausea.  There was no history of hospitalization or surgery for GERD.  It was noted that the Veteran had voluntarily lost a couple of pounds in the prior month.  The Veteran experienced daily symptoms of substernal burning.  Several times a week he experienced choking and acid coming out of his nose.  There was no involuntary weight loss.  

On VA examination in July 2012, the Veteran reported experiencing reflux which travelled into the throat and nose.  He noticed acid reflux with lying flat.  He took Omeprazole twice daily.  He experienced persistently recurrent epigastric distress, reflux, and regurgitation.  Sleep disturbance caused by esophageal reflux occurred twice a year.  Nausea occurred four or more times per year.  The Veteran did not have an esophageal stricture, spasm of esophagus, or an acquired diverticulum of the esophagus.  

On VA examination in July 2015, the Veteran reported that he treated GERD with Omeprazole and Ranitidine.  He experienced pyrosis, reflux, and regurgitation.  Sleep disturbance due to esophageal reflux, nausea, and vomiting occurred four or more times per year.  The Veteran did not have an esophageal stricture, spasm of esophagus, or an acquired diverticulum of the esophagus.  

The Veteran's GERD is currently rated at 0 percent prior to April 18, 2012, and 10 percent as of April 18, 2012.  Resolving reasonable doubt in the Veteran's favor, the Board finds that a 10 percent rating is warranted throughout the period of appeal.  The Veteran's GERD has consistently manifested by pain, occasional nausea, and occasional regurgitation, particularly when eating certain foods.  The Veteran uses continuous medication to treat his symptoms.  Significantly, those symptoms can all be observed through the senses.  Therefore, the Veteran's testimony regarding experiencing those symptoms is competent.  The Board finds that testimony credible.  The other evidence of record does not appear to contradict the Veteran's report.  Accordingly, the Board finds that the criteria for a 10 percent rating throughout the period of appeal have been approximated.

Regardless of the severity and frequency of symptoms, in order to substantiate a higher rating either considerable or severe impairment of health must be shown due to GERD.  The Board finds that the Veteran's GERD has not had a considerable impact on his health such as to be quantified as considerable or severe.  The Veteran's GERD is largely controlled by medication, and has been throughout the appeal period.  Moreover, VA examination noted that the Veteran's general state of health was good and that his nutrition was well-maintained.  Although he has lost weight during the appeal, it has been specified by the February 2010 VA examiner that the weight loss was voluntary.  As the evidence of record shows that the Veteran's GERD symptomatology is mild but not considerable or severe, the Board finds that a rating in excess of 10 percent is not warranted.

Accordingly, the Board finds that a rating of 10 percent for GERD is warrant through the appeal period.  However, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 10 percent at any time during the appeal period.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Other Considerations

Ordinarily, VA's Rating Schedule will apply unless there are exceptional or unusual factors which would make application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).  An extraschedular rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015). 

There is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

The Board finds that the evidence in this case does not show an exceptional disability picture and the available schedular rating for the service-connected incomplete paralysis of the left lower extremity and GERD disabilities at issue are adequate.  There is no allegation or evidence of exceptional factors in this appeal with regard to either service-connected disability.  All the symptoms experienced by the Veteran are contemplated by the appropriate diagnostic criteria as which rate the disability based on symptoms.  

Therefore, the Board concludes that the schedular criteria reasonably describe the Veteran's disability picture.  The Board finds nothing exceptional or unusual about the Veteran's disability because the rating criteria contemplate his symptomatology.  Thun v. Peake, 22 Vet App 111 (2008).  Furthermore, the Board finds no evidence or allegation that the combined effect of service-connected disabilities is extraordinary.  Therefore, the Board finds that referral for consideration of an extraschedular rating is not warranted.


ORDER

Entitlement to service connection for a bilateral hearing loss disability is granted.

Entitlement to service connection for hypertension, aggravated by service-connected disabilities, is granted.

Entitlement to a rating in excess of 20 percent for incomplete paralysis of the left lower extremity is denied.

Entitlement to a 10 percent rating, but not greater, for GERD is granted throughout the entire period of appeal.

Entitlement to a rating greater than 10 percent for GERD is denied.



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


